The opinion of the court was pronounced by
Rost, J.
The sole question in this case is, whether the plaintiff retracted a renunciation of her legal rights, made by her in a sale of immovable property effected by her husband, within forty days of the promulgation of the act of the 27th of March, 1835, establishing that limitation for all such renunciations. The act was promulgated on the 10th of April, 1835, and became obligatory on the 11th. Bullard & C.’s Dig. p. 541. The citation, and copy of the petition containing the retraction, were served on the defendants, on the 21st May following. The forty days elapsed on the 20th, and the limitation attaches.
In calculating " the forty days following the promulgation of the statute oí 27 March, 1835,” restricting to that period the right of married women to retract the renunciations of any legal rights made by them injthe sale of immovables, the day on which the act was promulgated, or that on which the term commenced — the day a quo,'must be excluded; the day ad quern, or that on which the term expired,being included.' Thus in computing the forty days under that act, which was published in the official gazette on the 10th April, and was promulgated at the seat of government, the day after (Stat.-24 March, 1827, s. 1), the period must commence with the 12th of April; and a notice of retraction by a married woman served on the 21st May, is in time.
Budd and Redmond, for a re-bearing,
urged that the statute approved March 27, 1835, published the 10th of April following, was not promulgated till the 11th of that month. The statute restricts the right of retraction to the “ forty days which will follow its promulgation.” The promulgation having occurred on the 11th of April, the plaintiff’s citation and petition, served on the 21st day of May, 1835, were intime, that day being tha fortieth which followed after the promulgation. The 1st section of the act of March 24, 1827, Bd. & C.’s D. p. 541, declares that, ” all the laws enacted by the legislature of this State, shall be considered promulgated -at the place where the seat of government is located, the day after the publication of such laws in the gazette authorized to publish the laws of this State, and in all other parts' of this State thirty days after the publication in said gazette.”
R. Hunt and Lockett, contrá.
It is admitted jthat'the act of 27 March, 1835, was published in the official gazette on the 10th day of April, 1835. It follows that, the act must be considered promulgated on the lith day of April, 1835. If on the 11th of April, the day after its publication, it was considered promulgated, there can be'no doubt that the law was in force on that day.
According to the englishlaw, and the law of the several States of the Union, it is now the settled' rule that, a statute, when duly made, takes effect from its date, when no time is fixed. Louisiana' has adopted the more jnstand reasonable rule that, the statutes shall not take effect until they are duly promulgated; but when once promulgated, they must be immediately executed. The Civil Code, art. 5, provides : “ The laws shall be executed through every part of this State, from the moment they shall be promulgated in the manner prescribed ” — du moment ou la promulgation en aura, été faite. It seems plain' then that, the act of 27 March, 1835, which, on the 11th day of April, 1835, was considered promulgated, was inforce on that day. A violation, on the 11th of April, of a penal law, published on the 10th of April, in the official gazette, attheseatof government, would clearly be punishable under that law; for every law must be executed from the moment of its promulgation. The moment means the very instant; it is the most'minute and indivisible portion of time.
The law recognizes no fraction of a day. A man born on the 1st day of January, is of age to do any legal aot on the morning of the last day of December ; i. e. the day preceding the twenty-first anniversary of his birth. 1 Bl. Com. 463. Salk. 44, 625. Bacon’s Abr. Title “ Infancy and Age.” Ld. Raymond, 281, 480. Where a time is appointed for doing an act, it must be done at that time. If a man bind himself to do a particular thing, if requested, he is not compelled to do it unless the request be made at the appointed time. So, in Fitzhugh v. Dennison, where it was stipulated that, at the end of seven years, the defendant, if 2-equested. should cause J. D. to be made free of the company of Joiners in London, the Chief-Justice said : “ The end of seven years is the last day of the seven years, for there is no fraction of a day, and after 12 o’clock at night is after the seven years, for the day is not the end of the seven years, but post expiratíonem. For tire beginning and end of a thing are parts of a thing. So, if a man wer-e born on the 1st February, and lived to the 31st January, twenty-one years after, and makes his will on that day, and after-wards dies, the will is good and the devisor of age.” 2 Lord Raymond, 1006.
*527We concur with the former court that, in this, as in other prescriptions, the interruption takes date only from the time it is brought home to the parties affected by it. Landry v. Segond, 15 La. 156. Laws of prescription, and those limiting the time within which actions may be brought, are retrospective in their operation. Third Municipality v. Ursuline Nuns, 2 An. 611.
The judgment purports to be rendered against tjie plaintiff on the ground of prescription. It cannot be considered as destitute of reasons.

Judgment affirmed.